United States Court of Appeals
                        For the First Circuit

Nos. 19-1490, 19-1602

              UNITED NURSES & ALLIED PROFESSIONALS,

                  Petitioner, Cross-Respondent,

                                 v.

                 NATIONAL LABOR RELATIONS BOARD,

                  Respondent, Cross-Petitioner,

                          JEANNETTE GEARY,

                             Intervenor.


                PETITION FOR REVIEW OF AN ORDER OF
    THE NATIONAL LABOR RELATIONS BOARD AND CROSS-PETITION FOR
                            ENFORCEMENT


                               Before

                     Kayatta, Circuit Judge,
                   Souter,* Associate Justice,
                    and Selya, Circuit Judge.


     Christopher Callaci for petitioner, cross-respondent.
     Milakshmi V. Rajapakse, Attorney, National Labor Relations
Board, with whom Julie Brock Broido, Supervisory Attorney, Peter
B. Robb, General Counsel, Alice B. Stock, Associate General
Counsel, and David Habenstreit, Acting Deputy Associate General
Counsel, were on brief, for respondent, cross-petitioner.
     Glenn M. Taubman, with whom Aaron B. Solem and National Right
to Work Legal Defense Foundation, Inc. were on brief, for
intervenor.

     * Hon. David H. Souter, Associate Justice (Ret.) of the
Supreme Court of the United States, sitting by designation.
September 15, 2020
           KAYATTA,   Circuit      Judge.      United      Nurses   and   Allied

Professionals    ("the      Union")     is    the     exclusive     bargaining

representative of nurses and other employees at the Rhode Island

hospital where Jeanette Geary works as a nurse.              Geary, who is no

longer a member of the Union, has challenged the Union's decision

to charge her for some of its 2009 lobbying expenses and to refuse

her a letter verifying that its expenses were examined by an

independent auditor.        The National Labor Relations Board ("the

Board") agreed with Geary, ruling that lobbying expenses are

categorically not chargeable to objecting employees and requiring

the Union to provide Geary with an audit verification letter.               The

Union petitioned for review of the decision.                For the following

reasons, we deny the petition and grant the cross-petition for

enforcement of the challenged order.

                                       I.

           The Union is a group of fifteen local unions in Rhode

Island, Vermont, and Connecticut.           One of the hospitals for which

the Union is nurses' exclusive bargaining representative is an

acute-care hospital in Warwick, Rhode Island.               In late September

2009,   Jeannette   Geary    and     others   at    that   hospital   resigned

membership in the Union and objected to dues for activities they

claimed   were   unrelated      to    collective      bargaining,     contract

administration, or grievance adjustment.             The Union lowered the

objectors' fees but still required them to contribute to covering


                                     - 3 -
expenses for lobbying for several bills in the Vermont and Rhode

Island legislatures.     The Union reported in writing that its

expenses had been verified by an independent auditor, but the Union

declined to provide a verification letter from the auditor.          Geary

brought her complaint to the Board.

                                 II.

                                 A.

          The primary issue in this proceeding is whether the

Union's   lobbying   expenses   are     properly   chargeable   to     the

dissenting nurses. The Board determined that the dissenting nurses

should not have to pay for any of the Union's lobbying expenses,

reasoning that "relevant Supreme Court and lower court precedent

compel[led] holding [that] lobbying costs are not chargeable as

incurred during the union's performance of statutory duties as the

objectors' exclusive bargaining agent."      United Nurses and Allied

Professionals (Kent Hospital), 367 N.L.R.B. No. 94, at *7 (2019).

The Union contends that the Supreme Court has never adopted such

a bright-line rule in interpreting the National Labor Relations

Act of 1935 ("NLRA"), 29 U.S.C. §§ 151–69, and asks us to overturn

the Board's decision.

          When presented with the Board's rational choice between

two reasonable interpretations of the NLRA, we defer to the Board's

chosen interpretation.   See Fall River Dyeing & Finishing Corp. v.

NLRB, 482 U.S. 27, 42 (1987) ("If the Board adopts a rule that is


                                - 4 -
rational and consistent with the Act, then the rule is entitled to

deference from the courts." (citations omitted)).             In this case,

though, the Board has made no claim to have brought to bear its

authority and expertise to resolve an ambiguous law.             Rather, it

determined that it had no choice in the matter because both Supreme

Court and lower court precedent "compel[led]" the Board to rule as

it did, obviating, for example, any need for the Board to explain

prior agency decisions arguably contrary to the rule applied in

this case.1   As we have previously explained, we are "not obligated

to defer to an agency's interpretation of Supreme Court precedent."

NLRB v. U.S. Postal Serv., 660 F.3d 65, 68 (1st Cir. 2011) (quoting

N.Y., N.Y., LLC v. NLRB, 313 F.3d 585, 590 (D.C. Cir. 2002)).            We

therefore conduct de novo our own review of the precedent that the

Board found compelling.    See id.

          The    core   principles       at    play    here     come    from

Communications   Workers   v.   Beck,    in   which   the   Supreme    Court

clarified that employees have the right to refuse to pay union

fees for activities other than those "necessary to '[the union's

performance of] the duties of an exclusive representative of the



     1  Cf. Transport Workers, 329 N.L.R.B. 543, 544–45 (1999)
(finding chargeable certain activities involving communication
with government entities, including telephone calls and other
conversations with Air Force and NASA Labor Relations personnel
about working conditions and other representation issues, where
the employer was a contractor and the employees were contracted to
work at the Air Force or NASA).


                                 - 5 -
employees   in      dealing    with    the   employer    on    labor-management

issues.'"     487 U.S. 735, 762–63 (1988) (quoting Ellis v. Bhd. of

Ry., Airline & S.S. Clerks, 466 U.S. 435, 448 (1984) (evaluating

a parallel provision of the Railway Labor Act)); see also id. at

745 (asking whether charges are permitted for "activities beyond

those germane to collective bargaining, contract administration,

and grievance adjustment.").

            The expenses found to be nonchargeable by the circuit

court in Beck included those for "lobbying efforts."                     Beck v.

Commc'ns Workers, 776 F.2d 1187, 1210–11 (4th Cir. 1985), aff'd.

487 U.S. at 742.         But the record made clear that the Union made no

attempt to show that the lobbying was germane to collective

bargaining.    Id. at 1211.       Indeed, the special master's conclusion

as affirmed by the Fourth Circuit suggested that some types of

lobbying,   not     at    issue   in   Beck,   might    be    chargeable.    Id.

(approving a special master's determination that, while "there

might have been some areas" in which "'lobbying' would have some

relevance" to collective bargaining, the union "had made no effort

to identify any such permissible 'lobbying activities'").                     So

Beck's ultimate affirmance of the lower court ruling, 487 U.S. at

742, provides us with no rule categorically dealing with lobbying

expenses.

            While    Beck     provides   the   only    Supreme   Court   holding

evaluating the chargeability of lobbying expenses in the context


                                       - 6 -
of private-employer unions governed by the NLRA, the Court's

earlier     decision    interpreting     the   Railway     Labor     Act    in

International Association of Machinists v. Street can be read as

perhaps categorically treating as nonchargeable amounts spent "to

support    candidates    for   public   office,   and   advance    political

programs."    367 U.S. 740, 768 (1961); see id. at 744 & n.2, 768–

70 (discussing funds used to "promote legislative programs" and

determining that the Railway Labor Act did not allow unions to use

non-members' fees "to support political causes objected to by the

employee").    By 1963, however, the Court did not seem to presume

that it had already limned a clear boundary between political

expenses and those germane to collective bargaining.             See Bhd. of

Ry., Airline & S.S. Clerks v. Allen, 373 U.S. 113, 121 (1963)

(declining in a Railway Labor Act case to "attempt to draw the

boundary    between    political   expenditures   and    those    germane   to

collective bargaining" where the courts below had declined to do

so).      And to the extent that boundary is more of an overlap

consisting of expenses that can be called both political and

germane to collective bargaining, the court offered no view in

either case, or subsequently in Beck, on how to resolve the

conflict.

            There are several Supreme Court cases addressing the

chargeability of lobbying expenses by public-sector unions.                See,

e.g., Lehnert v. Ferris Fac. Ass'n, 500 U.S. 507, 520 (1991)


                                   - 7 -
(explaining that when "challenged lobbying activities relate not

to the ratification or implementation of a dissenter's collective

bargaining agreement, but to financial support of the employee's

profession or of public employees generally, the connection to the

union's function as bargaining representative is too attenuated to

justify      compelled   support   by   objecting   employees");   Abood   v.

Detroit Bd. of Educ., 431 U.S. 209, 235–36 (1977) (holding that

objecting non-members could not be compelled to pay agency fees

for "the advancement of other ideological causes not germane to

[the union's] duties as collective-bargaining representative").

These       holdings   distinguishing    chargeable    from   nonchargeable

lobbying expenses incurred by public-sector unions no longer serve

their intended purpose in the public-sector context, because the

Supreme Court more recently decided that public-sector unions

cannot require nonmember employees to pay any expenses at all.

See Janus v. Am. Fed'n of State, Cnty., & Mun. Emps., 138 S. Ct.

2448, 2486 (2018).       The parties in this case nevertheless cite to

and rely on pre-Janus public-sector lobbying cases as analogous

authority for their respective positions.2            And indeed, there is


        2
       Thus, the Board points to Harris v. Quinn, 573 U.S. 616,
636–37 (2014), and Lehnert as supporting its position that
"relevant Supreme Court . . . precedent compels holding that
lobbying charges are not chargeable as incurred during the union's
performance of statutory duties as the objectors' exclusive
bargaining agent." The Union on the other hand cites to the same
cases to back up its argument that lobbying may sometimes be a
part of collective bargaining.    See Harris, 573 U.S. at 636–37


                                    - 8 -
nothing   in      Janus    that    purports    to     reject       or    modify   Abood's

assumption      that      some    lobbying    might    be     at    least    germane    to

collective bargaining by public-sector unions.                      See Janus, 138 S.

Ct. at 2486 (explaining that Abood should be overruled given "that

Abood's    proponents        have     abandoned       its     reasoning,      that     the

precedent has proved unworkable, that it conflicts with earlier

First Amendment decisions, and that subsequent developments have

eroded its underpinnings [seeking to promote labor peace and avoid

free riders]" but saying nothing about the conceptual possibility

that some lobbying could be germane to bargaining); see also Abood,

431 U.S. at 236 ("The process of establishing a written collective-

bargaining      agreement        prescribing    the    terms       and    conditions   of

public employment may require not merely concord at the bargaining

table,    but     subsequent       approval    by     other    public       authorities;

related budgetary and appropriations decisions might be seen as an

integral part of the bargaining process.").

             We    therefore        consider    the     pre-Janus         public-sector

Supreme Court cases, but with a recognition that the concerns

arising from compelled union fees differ markedly in the public



(explaining that "both collective-bargaining and political
advocacy and lobbying are directed at the government"); Lehnert,
500 U.S. at 519–20 ("To represent their members effectively . . .
public sector unions must necessarily concern themselves not only
with negotiations at the bargaining table, but also with advancing
their members' interests in legislative and other 'political'
arenas.").


                                        - 9 -
sector as compared to the private sector. On one hand, the Supreme

Court has been clear that in the public sector, acting as a

collective-bargaining representative often necessarily involves

interaction with government officials in a way that is not often

necessary     in     the   private     sector.     Lehnert,   500   U.S.   at   520

("Public-sector unions often expend considerable resources in

securing ratification of negotiated agreements by the proper state

or local legislative body.              Similarly, union efforts to acquire

appropriations for approved collective-bargaining agreements often

serve as an indispensable prerequisite to their implementation.

. . . The dual roles of government as employer and policymaker in

such    cases   make       the   analogy   between   lobbying    and   collective

bargaining in the public sector a close one." (citations omitted)).

On   the     other    hand,      the   concerns    about   government-compelled

political speech that dominate the question in the public-sector

context, see Janus, 138 S. Ct. at 2478, are less potent in the

private-sector context.

              The element common to both private- and public-sector

caselaw regarding the chargeability of union expenses is a focus

on     the   relationship        between   the     expenses   and   the    union's

performance of its duties as the exclusive bargaining agent for

all the employees.           See Lehnert, 500 U.S. at 519 (requiring that

chargeable      activities        be    "germane     to    collective-bargaining

activity" (internal quotation marks omitted)); Beck, 487 U.S. at


                                        - 10 -
745 (holding that non-members could not be charged "to support

union activities beyond those germane to collective bargaining,

contract administration, and grievance adjustment"); Abood, 431

U.S. at 235–36 (holding that unions may not charge non-members for

"the advancement of . . . ideological causes not germane to its

duties as collective-bargaining representative").

           The caselaw asks not whether challenged expenses are

"incurred during" bargaining or the performance of other statutory

duties, as the Board asked in this case, but whether the expenses

are "necessary" for or "germane to" those duties.           Beck, 487 U.S.

at 745, 762–63.    Further, the cases make clear that activities for

which expenses are chargeable may consist of more than direct

dealing and negotiation with employers.             See, e.g., Ellis, 466

U.S. at 448–55 (in the context of the Railway Labor Act finding

expenses chargeable for a national convention "at which the members

elect officers, establish bargaining goals and priorities, and

formulate overall union policy," "refreshments for union business

meetings   and   occasional     social   activities,"     and   publications

including "articles about negotiations, contract demands, strikes,

unemployment     and   health   benefits,   . . .   and   recreational   and

social activities," excluding the pro rata costs of any lines in

the publications devoted to political issues).

           We do agree with the Union that there is no conceptual

reason for concluding that lobbying by a private sector union could


                                   - 11 -
never be necessary to the union's performance of its collective

bargaining duties.        To illustrate, in collective bargaining the

Union could attempt to secure a wage increase or other benefit

contingent on the employer's receipt of revenues to fund the

increase or benefit.       In this very case, for example, the Union

lobbied for a bill in Rhode Island that would have increased state

payments   to   certain    acute-care    hospitals,    which   payments     it

believed one hospital would necessarily have to turn over at least

in part to nurses per the terms of the applicable collective

bargaining agreement.      Similarly, in Vermont the Union lobbied for

a bill to increase mental health care funding, which it believed

would make more funds available for wages (and which it committed

to lobbying for in the relevant collective bargaining agreements).

Were those funds coming from a private source, we see no obvious

reason why the Union might not reach out to urge that source to

deal with the employer, especially if the Union had some influence

with the source.     The Board in turn points to no reason why the

expense of trying to help the employer secure payment to fund

success at the bargaining table would not be germane to collective

bargaining.     That same expense aimed at influencing the source of

funds would likely be called "lobbying" if the source, as here,

were the government.          And such expenses would become no less

germane    merely   because    the    source   of   funding   might   be   the

government.     So we are indeed left to conclude that, in theory,


                                     - 12 -
there exist instances in which an expense could reasonably be

called   both   a   form   of   lobbying    and   germane   to   collective

bargaining.     And nothing in the Supreme Court's actual holdings

compels us to conclude either that such expenses are properly

chargeable to dissenters, or not.

           There is, though, the following statement in Lehnert:

           [Street, Allen, and Ellis] make clear that
           expenses that are relevant or "germane" to the
           collective-bargaining functions of the union
           generally will be constitutionally chargeable
           to dissenting employees.        They further
           establish that, at least in the private
           sector, those functions do not include
           political or ideological activities.

Lehnert, 500 U.S. at 516 (emphasis added).         While dictum (because

Lehnert was a public-sector case), the above passage is Supreme

Court dictum, and it also claims a provenance in the Court's

earlier opinion in Street, which we have acknowledged can be read

as perhaps categorically treating as nonchargeable amounts spent

"to support candidates for public office, and advance political

programs" (see p. 6–7, supra).      Furthermore, two decades later the

Supreme Court strongly suggested that it had drawn a "line" in the

private sector between collective-bargaining and lobbying.             See

Harris v. Quinn, 573 U.S. 616, 636–37 (2014) ("In the private

sector, the line is easier to see.         Collective bargaining concerns

the union's dealings with the employer; political advocacy and

lobbying are directed at the government. But in the public sector,



                                  - 13 -
both collective-bargaining and political advocacy and lobbying are

directed at the government.").              Certainly, too, Janus, while

dealing   only     with   public-sector     unions,    signals      no   increased

tolerance for the compelled funding of lobbying by non-member

dissenters in the private sector.

               We are bound by the Supreme Court's "considered dicta."

McCoy v. Mass. Inst. of Tech., 950 F.2d 13, 19 (1st Cir. 1991)

("[F]ederal appellate courts are bound by the Supreme Court's

considered dicta almost as firmly as by the Court's outright

holdings, particularly when, as here, a dictum is of recent vintage

and not enfeebled by any subsequent statement."); see also United

States    v.    Moore-Bush,    963   F.3d     29,    39–40   (1st    Cir.    2020)

("Carefully considered statements of the Supreme Court, even if

technically dictum, must be accorded great weight and should be

treated as authoritative when, as in this instance, badges of

reliability abound." (quoting United States v. Santana, 6 F.3d 1,

9 (1st Cir. 1993))).          Given the clarity of the Supreme Court's

statement in Lehnert, its basis in the Court's analysis of its

previous cases, and the suggestion in Harris that a line has been

drawn,    we    cannot    dismiss    Lehnert's      dictum   as   anything     but

"considered."       It would appear, not surprisingly, that the Board

may have to accord similar deference to considered Supreme Court

dicta, see 800 River Rd. Operating Co., 369 N.L.R.B. No. 109, at

*6 n.16 (2020)        ("Even if properly characterized as dicta, the


                                     - 14 -
meaning of the [Supreme] Court's language is clear, and we have

serious doubts whether the Board has the authority to 'change its

mind' in contravention of the Court's own mindset.").                 Neither

party argues to the contrary.

           Applying Lehnert's considered dictum to this case, we

see no convincing argument that legislative lobbying is not a

"political" activity -- at least as conducted here. See Political,

Merriam-Webster                  Unabridged                      Dictionary,

https://unabridged.merriam-webster.com/unabridged/political (last

visited Sept. 10, 2020) (defining "political" as "of or relating

to   government,   a   government,   or   the    conduct   of   governmental

affairs"); see also Lobby, Merriam-Webster Unabridged Dictionary,

https://unabridged.merriam-webster.com/unabridged/lobbying              (last

visited   Sept. 10,     2020)   (defining       "lobby"    as   "to   conduct

activities (as engaging in personal contacts or the dissemination

of information) with the objective of influencing public officials

and especially members of a legislative body with regard to

legislation and other policy decisions"). And in fact, the Supreme

Court in Harris grouped "lobbying" with "political advocacy" as a

presumably nonchargeable "activity directed at the government."

Harris, 573 U.S. at 636.

           There is added reason that may well inform Lehnert's

categorical rejection of charging dissenters for lobbying expenses

in private-sector unions. The best case for charging such expenses


                                 - 15 -
would apply very rarely in the private sector precisely because

the government is not the employer with whom the union bargains.

A more flexible approach that nevertheless made room for charging

such expenses only when the nexus to bargaining was especially

clear would apply with little frequency, and would come with no

easy-to-apply objective measure.     As a result, the transaction

costs of establishing the chargeability of such expenses would

likely outweigh the amounts involved. Furthermore, in the ordinary

case, the dissenting employees would lack the resources to press

their objections.   Unions, in turn, would be tempted to press the

margins, figuring that sustained opposition might be unlikely.

There is thus a certain practicality to drawing a brighter line,

as Lehnert suggests and as the Board did here.3

          Finally, the Board's decision also appears to be in

accord with the decision of the only other circuit to address the

issue at hand.   See Miller v. Air Line Pilots Ass'n, 108 F.3d 1415,

1422–23 (D.C. Cir. 1997) (employing a different analysis but

arriving at the same result, a "line between . . . collective



     3  We cite this practicality as a reason to take Lehnert's
dictum at face value. We do not rely on it as an alternative basis
-- not adopted by the Board, though employed at oral argument by
its counsel -- for sustaining the Board's ruling even if the
caselaw left room for the Board to rule either way. See SEC v.
Chenery Corp., 332 U.S. 194, 196 (1947) ("[A] reviewing court, in
dealing with a determination or judgment which an administrative
agency alone is authorized to make, must judge the propriety of
such action solely by the grounds invoked by the agency.").


                               - 16 -
bargaining     expenditures       and    those   relating   to   the   union's

government relations," reasoning that "[i]f there is any union

expense     that   . . .   must   be     considered   furthest   removed   from

'germane' activities, it is that involving a union's political

actions").

             Of course, the Supreme Court is not bound by its own

dicta.      And as our foregoing discussion illustrates, the Court

might well regard its actual holdings and reasoning as leaving

room for the Board to interpret the statute either way.                 Unless

and until the Court does so, however, we must regard the matter as

settled.4    We uphold the Board's decision on the Union's lobbying

expenses.

                                          B.

             The Union also petitions for review of the Board's

determination requiring it to provide Geary a letter signed by an

auditor verifying that the financial information disclosed to the

objectors had been independently audited (the "audit verification

letter").     In Chicago Teachers Union v. Hudson, the Supreme Court

held that "basic considerations of fairness . . . dictate that the

potential objectors be given sufficient information to gauge the


     4  Our agreement with the Board that the Supreme Court's
decisions compel the Board's ruling that expenses germane to
collective bargaining do not include lobbying eliminates any need
to consider the Union's argument that the Board abused its
interpretative discretion by failing to acknowledge that it was
changing Board policy.


                                        - 17 -
propriety of the union's fee."            475 U.S. 292, 306 (1986).5          The

Board had determined well before it decided this case that, under

Hudson, union expenditures provided to objecting employees must be

verified by an independent audit.            See United Food & Com. Workers

Union, 363 N.L.R.B. No. 127, at *4 (2016); Am. Fed'n of Television

& Rec'g Artists, 327 N.L.R.B. 474, 476 (1999).              The Union does not

challenge that baseline requirement.              Instead, the Union argues

that the additional requirement of providing a letter verifying

that the audit took place is unreasonable.

             The    Board's     conclusion     here   reasonably   applied    and

extended the Hudson standard.         As the Board pointed out, providing

an   audit   verification        letter   to    objecting    employees     avoids

"requiring [employees] to accept the union's bare representations

that the figures were appropriately audited."                 See Cummings v.

Connell, 316 F.3d 886, 892 (9th Cir. 2003) (requiring the same and

reasoning that an auditor's certification "that the summarized

figures have indeed been audited and have been correctly reproduced

from the audited report" would allow the objectors to rely safely

on the union's figures).          At oral argument, counsel for the Union

acknowledged       that   the   additional     step   of   providing   a   letter


      5 Although Hudson was a public-sector case and not an NLRA
case, the Board has applied it to its analyses of unions' statutory
duty of "fair representation" under NLRA § 8(b)(1)(A). See Cal.
Saw & Knife Works, 320 N.L.R.B. 224, 233 (1995) (citing Abrams v.
Commc'ns Workers, 59 F.3d 1373, 1379 n.7 (D.C. Cir. 1995)).
Neither party contests Hudson's applicability to the issue here.


                                     - 18 -
verifying the audit would cause no harm to a union, and of course

the additional step might save both parties litigation costs.   As

a result, we see no reason why the Board erred in adopting a

requirement that such an audit verification letter be included in

the "information" to be supplied objectors under Hudson.   Nor does

the fact that no one in this case apparently had any reason to

doubt the accuracy of the Union's factual assertions concerning

both its expenditures and its audit give us pause.     "Trust but

verify" is a reasonable approach for the Board to take, especially

when the Union can cite no good reason for not supplying an audit

verification letter to confirm that an audit has been performed as

claimed.   See Fall River Dyeing & Finishing Corp., 482 U.S. at 42

("If the Board adopts a rule that is rational and consistent with

the Act, then the rule is entitled to deference from the courts."

(citations omitted)).

           The Union argues, alternatively, that even if we uphold

the Board's ruling that unions must supply an audit verification

letter as part of the information to be supplied under Hudson, it

would be unfair -- that is, a manifest injustice -- to apply this

rule to the Union in this very case.6   New rulings most often do


     6  The Board argues that, by not raising it before the Board,
the Union waived its retroactivity argument. Under section 10(e)
of the NLRA, 29 U.S.C. § 160(e), "[n]o objection that has not been
urged before the Board . . . shall be considered by the court,
unless the failure or neglect to urge such objection shall be
excused because of extraordinary circumstances."       The Union,


                              - 19 -
apply to the parties in the case in which the rule is adopted.

See SEC v. Chenery Corp., 332 U.S. 194, 203 (1947) ("Every case of

first impression has a retroactive effect . . . .").

            To identify exceptions, the Board considers:                   (1) the

parties'    reliance      on   preexisting       law,     (2) the    "effect    of

retroactivity on accomplishment of the purpose of the Act," and

(3) "any     particular        injustice        arising     from      retroactive

application."     Graymont PA, Inc., 364 N.L.R.B. No. 37, at *11

(2016).    Here, the Union claims to have relied on preexisting law

in refusing to provide the letter but points to no law clearly

indicating that it need not produce the letter.                       See, e.g.,

Teamsters Local 75, 329 N.L.R.B. No. 12, at *30 (1999) (explaining

that "[t]he Union's duty of fair representation . . . is met if it

supplies    its   major    categories      of    expenditures       and   supplies

verified figures," but not clarifying whether or how a union might

be required to show that the figured are indeed verified).                     The

argument in favor of producing the audit verification letter --

described above -- was certainly foreseeable.                 Hoping that one

wins a contested issue is hardly the type of reliance that provides



though, did argue in front of the Board that requiring an audit
verification letter would amount to a new rule.      Whether that
contention preserved the retroactivity argument, we need not
decide, given our finding that the argument fails. Cf. Seale v.
INS, 323 F.3d 150, 155–57 (1st Cir. 2003) (explaining that we may
bypass the question of statutory jurisdiction where there is a
clear answer on the merits).


                                    - 20 -
cause for not applying a ruling to the case in which it is issued.

On the second factor, we acknowledge -- as the Union points out --

that no party has contended that Geary was unable to decide which

expenses to challenge without the audit verification letter, nor

does there appear to be any dispute as to whether the expenses

actually were verified by an independent audit in this case.    On

the other hand, however, the Union has clearly acknowledged that

it will suffer no injury at all by providing the audit verification

letter.   And the audit verification letter would clearly further

the purposes of the NLRA, as described above.    For those reasons,

we find no injustice in the Board's application of its ruling in

this case to the parties in this case.

          Lastly, the Union argues that we may not reach the audit

verification issue at all because it was not raised in Geary's

amended complaint.    This is untrue.      That complaint alleges:

"Since on or about September 30, 2009, Respondent has failed to

provide Geary and other similarly situated employees with evidence

beyond a mere assertion that the financial disclosure . . . was

based on an independently verified audit."

                               III.

          For the reasons explained above, we uphold the Board's

decision on the lobbying expenses.       On the issue of the audit

verification letter, we uphold the Board's decision. Consequently,




                              - 21 -
we deny the Union's petition for review in its entirety and grant

the Board's cross-petition for enforcement.




                             - 22 -